Citation Nr: 0605707	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  00-24 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
rheumatoid arthritis claimed as bone and joint pain, to 
include as claimed as a chronic disability due to undiagnosed 
illness.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
gastrointestinal disorder, to include as claimed as a chronic 
disability due to undiagnosed illness.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
fatigue, to include as claimed as a chronic disability due to 
undiagnosed illness.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
chronic headache disorder, to include as claimed as a chronic 
disability due to undiagnosed illness.

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
disorder producing memory loss, to include as claimed as a 
chronic disability due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from March 1987 to 
March 1990 and from September 1990 to April 1991.

This matter is on appeal to the Board of Veterans Appeals 
(Board) from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The veteran brought an appeal to the United States Court of 
Appeals for Veterans Claims (Court) from an October 7, 2002, 
Board decision that found the veteran had not submitted new 
and material evidence to reopen claims of service connection 
for rheumatoid arthritis claimed as bone and joint pain, a 
gastrointestinal disorder, fatigue, chronic headache 
disorder, and a disorder producing memory loss.  In November 
2003, the Court vacated the October 2002 Board decision and 
remanded the case to the Board for readjudication and the 
issuance of a new decision.  In August 2004, the Board 
remanded the case to the RO for further development 
consistent with the motion of the parties which formed the 
basis for the Court's decision.  The case was recently 
returned to the Board.


FINDINGS OF FACT

1. The veteran did not appeal an April 1996 RO rating 
decision that denied service connection for rheumatoid 
arthritis claimed as bone and joint pain, a gastrointestinal 
disorder, fatigue, chronic headache disorder, and a disorder 
producing memory loss, including as undiagnosed illnesses.

2. The evidence received since the April 1996 rating decision 
does not bear directly and substantially upon the specific 
matter under consideration; is cumulative or redundant of the 
evidence previously of record; and/or is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claims of service connection for rheumatoid 
arthritis claimed as bone and joint pain, a gastrointestinal 
disorder, fatigue, chronic headache disorder, and a disorder 
producing memory loss, including as claimed undiagnosed 
illness.


CONCLUSIONS OF LAW

1.  The April 1996 rating decision denying service connection 
for rheumatoid arthritis claimed as bone and joint pain, a 
gastrointestinal disorder, fatigue, chronic headache 
disorder, and a disorder producing memory loss, including as 
undiagnosed illness is final. 38 U.S.C.A. §7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2005).

2.  Since the April 1996 rating decision, new and material 
evidence has not been received, and the claims of entitlement 
to service connection for rheumatoid arthritis claimed as 
bone and joint pain, a gastrointestinal disorder, fatigue, 
chronic headache disorder, and a disorder producing memory 
loss, including as undiagnosed illness have not been 
reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). In August 2001, VA issued regulations to implement 
the VCAA. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO construed the veteran's 
correspondence received in June 1999 as an application to 
reopen the claims for service connection for rheumatoid 
arthritis claimed as bone and joint pain, a gastrointestinal 
disorder, fatigue, chronic headache disorder, and a disorder 
producing memory loss, based on his "Persian Gulf service".  
The RO provided the veteran with cursory notice of the VCAA 
initially in an October 2001 supplemental statement of the 
case, after the initial decision in November 1999 on the 
application to reopen the claims.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has not 
been met, but to decide the appeal would not be prejudicial 
to the claimant.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
For example, the content of subsequent VCAA notice provided 
to the appellant in August 2004, March 2005, and September 
2005 letters, taken together, fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Indeed, the appellant has submitted a 
physician's statement to VA to support his belief he is 
entitled to service connection for the claimed disabilities.  
The RO reviewed the claims again in supplemental statements 
of the case issued in September 2005 and October 2005, more 
than a year after it issued the first comprehensive VCAA 
notice letter.  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  The veteran was 
specifically informed of the "fourth element," i.e., to 
provide any evidence in his possession that pertains to the 
claim, on page 2 of the August 2004 letter and on page 1 of 
the September 2005 letter.  Thus, in two separate notices he 
received an acceptable statement of all content elements.

With regard to the information and evidence necessary to 
substantiate the claims, the RO specifically informed the 
veteran in the August 2004, March 2005 and the September 2005 
letters as to what kinds of evidence was needed to 
substantiate the claims for service connection.  With regard 
to the information and evidence that VA would seek to 
provide, the Board notes that the burden is on the claimant 
to come forth with new and material evidence to reopen a 
previously denied claim.  In this regard, the VCAA 
specifically provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C.A. § 5103A(f).  However, the RO did 
inform the veteran in these letters that it would assist him 
in obtaining medical evidence or reports that he provided 
enough information about to enable VA to obtain such 
evidence.  With regard to informing the claimant about the 
information and evidence he was expected to provide, the 
Board notes that the RO told the veteran in these letters 
that he should submit the kind of evidence it had described 
in the letter as evidence which would be relevant to 
substantiating his claims for service connection, in 
particular in establishing service in the Southwest Asia 
theater of operations.  

The Board notes that the RO did inform the veteran of the 
current regulatory definition of new and material evidence in 
the March 2005 letter, and in the September 2005 and October 
2005 supplemental statements of the case.  The RO did 
reference the complete version of the regulatory definition 
of new and material evidence that did apply to the veteran's 
application to reopen in the October 2001 supplemental 
statement of the case.  The Board also provided the version 
of the regulation applicable to the veteran's claim which had 
been filed in June 1999.  Concerning this, the Board notes 
that, for applications filed after August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers; which relates, either by itself or 
when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 
3.156(a).  Despite the RO inconsistency in quoting the 
applicable definition of new and material evidence, the 
October 2001 supplemental statement of the case and the 
October 2002 Board decision essentially provided the relevant 
definition when it referenced the correct version and 
pertinently noted that the additional evidence did not bear 
directly and substantially upon the specific matter under 
consideration and was not so significant that it must be 
considered to fairly decide the merits of the claims.  
Therefore, the Board concludes that any difficulties that 
could result from the inconsistency in the development 
letters provided to the appellant in must now be considered 
as at worst harmless error in that it did not affect the 
essential fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims. Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). As noted above, because 
each of the four content requirements of a VCAA notice has 
been satisfied in this case, any error in not providing a 
single notice to the appellant covering all content 
requirements prior to the initial determination on the claim 
is harmless error.

In addition, VA's duty to assist, which is more limited in a 
case which requires the appellant to reopen a previously 
denied claim than it is with regard to an original claim, 
also has been satisfied in this case because the RO offered 
him assistance in obtaining any evidence he notified VA 
about.  The veteran submitted a statement dated in July 2005 
from a physician, but in November 2005 he withdrew the 
statement, and in so doing stated that he understood it was 
not new and material evidence.  The record was supplemented 
with treatment records from this physician.  With an 
application to reopen, such as this matter, VA's 
responsibility extends to requesting evidence from any new 
source identified by the claimant, and if that evidence is 
then not new and material, the claim is not reopened, and 
VA's duties have been fulfilled.  See, e.g., VBA Fast Letter 
01-13 (February 5, 2001).  VA does not have a duty to provide 
the claimant a VA examination if the claim is not reopened.  
The VCAA explicitly stated that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2005).  As 
discussed above, in this case, the RO complied with VA's 
notification requirements and informed the appellant of the 
information and evidence needed to substantiate his claims.  
Since no new and material evidence has been submitted in 
conjunction with the recent claim, an examination is not 
required.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

Analysis

The RO decision in April 1996 to deny service connection was 
based primarily on a consideration of the veteran's service 
medical records and VA treatment records.  
Regarding rheumatoid arthritis claimed as bone and joint 
pain, the service medical records showed that the veteran 
complained of left shoulder pain in October 1988 and the 
assessment was normal examination with questionable 
impingement syndrome.  He was also seen in February 1989 for 
complaints of left elbow pain diagnosed as muscle strain.  
The medical examination in January 1990 includes a medical 
history of complaints of pain and swelling of the proximal 
interphalangeal joints of both hands for about years. There 
was no history of injury to the hands and no family history 
of arthritis.  On medical examination in November 1990, the 
veteran's spine was moderately stiff.  Following right knee 
complaints in December 1990, an X-ray of the knee was 
obtained and interpreted as negative.

Regarding a gastrointestinal disorder, the service medical 
records showed that the veteran was seen in January 1989 for 
complaints of abdominal pain with nausea and vomiting and 
there was a diagnosis of gastroenteritis.  Regarding a 
chronic headache disorder, the service medical records showed 
that the veteran complained of headaches in April 1987 
associated with bronchitis and in June 1987, the complained 
of headaches were associated with sinus congestion and hay 
fever.  In July 1989, he complained of headaches associated 
with sinusitis.  The January 1990 medical history noted hay 
fever with headaches with nasal congestion and dry eyes, 
especially in the spring.  On physical examination in 
November 1990, the nose, sinuses, mouth, throat, and lungs 
were all normal.  

As for fatigue, the service medical records were negative for 
diagnosis of, or treatment for, fatigue.  Concerning a 
disorder producing memory loss, the service medical records 
were also unremarkable for a diagnosis of or treatment for 
memory loss or a condition producing memory loss.

VA outpatient treatment records reflect that the veteran had 
a normal bone scan in January 1995; that in March 1995 he 
complained of numbness and tingling of the 4th and 5th 
fingers of the right hand, neck problems, and neck pain; that 
in May 1995 polyarticular arthritis was shown; and that X-
rays of the wrists, hands, pelvis and elbows were normal.  In 
August 1995, he complained of pain in all joints, with pain 
in the hands, wrists, elbows, back and hips.  Regarding a 
gastrointestinal disorder, outpatient treatment records 
showed that the veteran was seen in January 1995 complaining 
of a 25 pound weight loss and loose stools.  In May 1995, the 
veteran complained of diarrhea and the diagnosis was suspect 
inflammatory bowel disease.  In June 1995, a colon air-
contrast barium study was normal, and in August 1995 a colon 
biopsy revealed mild chronic inflammation.  

On VA examination in August 1995, the veteran complained of 
pain in the back, knees, hips and shoulders.  He indicated 
that he had developed rheumatoid arthritis after being 
stationed in Rota, Spain, servicing aircraft during the 
Persian Gulf War. There was a diagnosis of arthritis-
rheumatoid versus enteropathic arthritis, right knee injury 
secondary to motor vehicle accident, and moderate facet 
disease of L4-L5.  He complained of not being able to gain 
weight and of having multiple morning bowel movements.  The 
examination showed no organomegaly, masses, or tenderness and 
normal bowel sounds.  The veteran indicated that he was 
fatigued from the morning through the working day and that he 
was exhausted after several hours into the working day.  The 
examiner found no objective abnormalities, including on 
neurological examination.  There was no diagnosis of a 
chronic headache disorder.  The psychiatric examination found 
that the veteran had symptoms of depression but did not meet 
the criteria for a psychiatric diagnosis.

The rating board in April 1996 determined regarding the 
joints, that left shoulder and left elbow complaints were 
acute and transitory and resolved without residuals.  The 
rating board found there had been no evidence to show that 
arthritis of multiple joints existed to a compensable degree 
within one year following the veteran's separation from 
service.  The decision applied essentially the same rationale 
to claimed rheumatoid arthritis.  Regarding the multiple 
joint disorder, the RO also noted that a back condition and 
right knee condition existed prior to service and was not 
aggravated thereby.  The rating board found treatment in 
service for one complaint of gastroenteritis established the 
disorder was acute and transitory and resolved without 
residuals.  The rating board noted there had been no evidence 
to show that ulcer disease was manifested to a compensable 
degree within one year following separation from service.  
The rating board denied the claim on the basis that a 
disorder producing fatigue was not shown in service or 
currently.  The headaches associated with bronchitis, sinus 
congestion, hay fever and sinusitis were considered acute and 
transitory and resolved without residuals based on the 
objective medical evidence.  The claim of service connection 
for a disorder producing memory loss was denied since the 
objective evidence was negative for the claimed disorder 
either in service or thereafter.

The RO also noted that although VA was authorized to pay 
compensation based on active service in the Southwest Asia 
theater of operations during the Persian Gulf War, the 
veteran never served in the Southwest Asia theater of 
operations to warrant service connection for disability on 
the basis of an undiagnosed illness.  Therefore, he was not 
entitled to consideration of service connection for an 
undiagnosed illness under liberalized regulations with regard 
to any of the claimed disorders.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2000). 
"New evidence" is that which is not merely cumulative of 
other evidence of the record.  See Elkins v. West, 12 Vet. 
App. 209, 216 (1999) (en banc).  Evidence is "material" where 
it is relevant to and probative of the issue at hand.  See 
Evans v. Brown, 9 Vet. App. 273, 283-84 (1996), overruled in 
part by Hodge v. West, 155 F.3d 1356 (Fed.Cir.1998); but see 
Anglin v. West, 203 F.3d 1343, 1347 (2000) (recognizing that 
the Court's analysis in Evans remained intact save for a 
requirement that new and material evidence be so significant 
as to create a reasonable possibility that the outcome of the 
earlier, final decision would be changed). Evidence is 
probative when it "tends to prove or disprove a point in 
issue." BLACK'S LAW DICTIONARY 579 (7th ed.1999).

In determining whether evidence is new and material for 
purposes of deciding whether a case should be reopened, "the 
credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). Only in cases in which 
the newly submitted evidence is "inherently false or untrue" 
does the Justus presumption of credibility not apply.  Duran 
v. Brown, 7 Vet. App. 216, 220 (1994). A claimant's 
evidentiary assertions are presumed true unless inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).

The evidence added to the record after April 1996 includes a 
May 1996 statement from a personal physician that the veteran 
had multiple chronic problems with pain pretty much all the 
time, including rheumatoid arthritis reportedly diagnosed by 
VA.  It was noted that the veteran's mother thought his 
problems were related to the Gulf War. 

The report of an October 1998 examination by a rheumatologist 
reflects that the veteran dated the onset of his health 
complaints to 1991.  There was a diagnosis of chronic pain 
syndrome with components of fibromyalgia.  The report of a 
February 1999 whole body scan by VA was normal.  In August 
1998, it was reported that the veteran had been seen the 
previous month at the Mayo Clinic where it was felt that he 
had fibromyalgia. The veteran's complaints had included 
persistent weight loss, but he had managed to gain weight 
recently while taking Megace.

Records from a health clinic include an April 1999 report 
reflecting that the veteran had had difficulty maintaining 
weight with nonspecific irritable bowel-like symptoms.  He 
denied difficulty with energy level or ambition.  The 
assessment was that the veteran had two main problems since 
participation in the Gulf War conflict, bone pain and 
difficulty maintaining weight.  The clinician opined that a 
relationship to that event was suspicious by time, but actual 
etiology has not been established.

In May 2002, the veteran's mother recalled in a statement 
that her son was in fine health until service; that, when he 
worked on airplanes in Rota, Spain, he was not instructed to 
take any precautionary measures such as wearing protective 
gloves; and that his exposure to the sand and grease was 
followed by eating lunch with the hands that had been exposed 
to these elements.  She stated that upon his return from 
service he had significantly decreased energy, irritable 
bowel syndrome and diarrhea, chronic pervasive bone pain, 
headaches, physical weakness and extreme weight loss, which 
continued to the present.  She opined that exposure to 
chemicals from the Gulf War caused all his problems.

More recently, GLB, M.D., reported in July 2005 that the 
veteran had widespread arthralgias and myalgias over many 
years and had a positive rheumatoid factor.  According to the 
clinician, the veteran firmly believed his symptoms began 
only after "exposure to something during the Gulf War".  
Dr. B. also provided treatment reports dated from February 
2005 to July 2005 wherein the veteran related his belief that 
his symptoms were related to the "Gulf War experience" and 
that he was "convinced" his symptoms were related to a 
"Gulf War exposure of some sort" and though he might have 
been "poisoned by depleted uranium". 

This record of subsequent medical treatment supplemented with 
lay recollections is not new and material as it did not 
address the ultimate issues of the case-whether a rheumatoid 
arthritis claimed as bone and joint pain, a gastrointestinal 
disorder, fatigue, chronic headache disorder, and a disorder 
producing memory loss, exist and if so whether such disorders 
are related to military service, including as claimed 
undiagnosed illness.  The final April 1996 decision was 
predicated on the issues of the existence of the claimed 
disabilities and a nexus to military service.  Furthermore it 
was noted that the veteran had not established service in the 
Southwest Asia theater of operations.

New and material evidence must be probative of this 
"specified basis" for the last disallowance.  Evans, 9 Vet. 
App. at 284.  Similarly, the 2000 version of § 3.156(a) 
requires that new and material evidence bear "directly and 
substantially upon the specific matter under consideration." 
38 C.F.R. § 3.156(a).  This version of the regulation is 
applicable to the veteran's claim since VA received his 
application to reopen the claim in June 1999, well before the 
effective date of the current, and less favorable, version of 
section 3.156 in August 2001.  The Board must assess the 
probity of newly submitted evidence before a case is 
reopened.  See Evans, 9 Vet. App. at 283-84 (defining 
materiality as probative of the issues at hand); see also 
Justus, 3 Vet. App. at 513 (classifying credibility and 
weight as issues of fact to be determined after reopening, 
and materiality to be determined before reopening).

The appellant asserts repeatedly that there is a "Gulf War" 
nexus for his problems as reflected in recent medical 
reports.  However, the Board does not dispute the credibility 
of the veteran's recollections or those of a lay observer who 
reported recollections of complaints at various periods after 
military service, or the voluminous record of private medical 
treatment, but rather its probity.  The evidence taken 
together does not provide a more complete picture of the 
etiology of fibromyalgia or chronic fatigue (arthralgias and 
myalgias as characterized by Dr. B.), or claimed rheumatoid 
arthritis, a gastrointestinal disorder, headache disorder, a 
disorder manifested by memory loss. See Hodge, 155 F.3d at 
1363.  When viewed in the context of evidence previously 
submitted, the new evidence is not probative of a medical 
nexus between a chronic disorder manifested by diffuse 
myalgias and arthralgias and any injury sustained during 
military service, or the current existence of 
gastrointestinal or headache disorders or chronic disorder 
manifested by memory loss.  This evidence merely supplements 
the record of various treatment during service but thereafter 
nothing until the mid 1990's.  However, none of this medical 
evidence addresses the specificity requirement in section 
3.156(a) and the failure of any evidence to address causation 
linked to service is critical.  Although the veteran 
supplements the record with his own statements of causation, 
none of the medical reports offers a statement or opinion 
suggesting a nexus to the remote injury during military 
service beyond speculation.  Furthermore, he has not added 
any evidence to establish entitlement to the benefit of the 
applicable law and regulations regarding undiagnosed illness 
or specific disorder identified as a chronic multisymptom 
illnesses, which include fibromyalgia and chronic fatigue 
syndrome, though his service in Rota, Spain during the 
Persian Gulf War.  In essence, he is not a "Persian Gulf 
veteran" as defined in the applicable regulation38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.

The record of the veteran's private treatment alludes to a 
history primarily of joint complaints.  The Board notes these 
records did not contain any medical statement of a nexus to 
military service.  Furthermore, the statement from Dr. B. in 
2005 or statements regarding a Gulf War association for his 
complaints earlier are nothing more than a transcription of 
lay assertions of a nexus rather than a physician's statement 
based upon a review of pertinent records or medical 
literature.  See, e.g., Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994); see also Grover v. West, 12 Vet. App. 109, 112 
(1999), affirming LeShore v. Brown, 8 Vet. App. 406 (1995).  

Thus all the evidence viewed liberally is not probative of 
the specific issues of a causation nexus to military service 
or current existence of specified claimed disabilities.  The 
records, created over many years, do not constitute a 
competent medical nexus opinion or serve as the basis of one, 
and therefore cannot be considered material. Further, these 
records are cumulative of previously considered records.  The 
records may be new in that they show the continuing existence 
of myalgia and arthralgia after service at various times, but 
they are not a competent medical opinion establishing a nexus 
to military service for any chronic joint disability.  See38 
C.F.R. § 3.156(a) (2000); see also Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  Moreover, lay assertion of medical 
causation cannot suffice to reopen a claim under 38 U.S.C.A. 
§ 5108.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Moray v. Brown, 5 Vet. App. 211, 214 (1993). Until the 
appellant meets his threshold burden of submitting new and 
material evidence in order to reopen his claim, the benefit 
of the doubt doctrine does not apply.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

New and material evidence not having been submitted; the 
claims of entitlement to service connection for rheumatoid 
arthritis claimed as bone and joint pain, a gastrointestinal 
disorder, fatigue, chronic headache disorder, and a disorder 
producing memory loss, including as claimed undiagnosed 
illness are not reopened.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 





 Department of Veterans Affairs


